

117 HR 641 IH: Polling Change Awareness Act
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 641IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Brown introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to require States to meet notification requirements for voters affected by polling place changes, and for other purposes.1.Short titleThis Act may be cited as the Polling Change Awareness Act.2.Minimum notification requirements for voters affected by polling place changes(a)RequirementsSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection:(d)Minimum notification requirements for voters affected by polling place changes(1)In generalIf a State assigns an individual who is a registered voter in a State to a polling place with respect to an election for Federal office which is not the same polling place to which the individual was previously assigned with respect to the most recent election for Federal office in the State in which the individual was eligible to vote—(A)the State shall notify the individual of the location of the polling place not later than 7 days before the date of the election or the first day of an early voting period (whichever occurs first); or(B)if the State makes such an assignment fewer than 7 days before the date of the election and the individual appears on the date of the election at the polling place to which the individual was previously assigned, the State shall make every reasonable effort to enable the individual to vote on the date of the election.(2)Methods of notificationThe State shall notify an individual under subparagraph (A) of paragraph (1) by mail, telephone, and (if available) text message and electronic mail.(3)Placement of signs at closed polling placesIf a location which served as a polling place in an election for Federal office does not serve as a polling place in the next election for Federal office held in the jurisdiction involved, the State shall ensure that signs are posted at such location on the date of the election and during any early voting period for the election containing the following information:(A)A statement that the location is not serving as a polling place in the election.(B)The locations serving as polling places in the election in the jurisdiction involved.(C)Contact information, including a telephone number and website, for the appropriate State or local election official through which an individual may find the polling place to which the individual is assigned for the election.(4)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2022..(b)Conforming amendmentSection 302(e) of such Act (52 U.S.C. 21082(e)), as redesignated by subsection (a), is amended by striking Each State and inserting Except as provided in subsection (d)(4), each State.